Title: To James Madison from Nathaniel Cutting, 8 February 1815
From: Cutting, Nathaniel
To: Madison, James


        
          Washington City,Wednesday Evening, 8th. February 1815.
          Sir,
        
        In the persuation that your own recollection of my past services in divers public station, renders it unnecessary for me to remind you of them in detail, I shall say nothing more on that Topic at present, than to express my hopes that they have been satisfactory to my superiours, and useful to my fellow-citizens in general.
        The course of Events has now brought about a State of things that presents an opportunity for the employment of my Talents in a way more analogous to my early professional pursuits, than any in which I have hitherto been occupied in public service, and one in which the knowledge I have acquired both at home and abroad in Administrative Duties, may render my future exertions more peculiarly useful than they have ever yet been, provided you will do me the honor to nominate me to the place I am about to solicit. Allow me, Sir, to declare to you on the word of an honest man, that I would not presume to offer myself a Candidate for it, did I not feel a well-founded confidence that my qualifications are of that grade that would enable me to discharge the Duties of it with honor to myself and benefit to my Country.
        
        The principal Sponsors for my talents & integrity whom I should presume to name to you, without, however, having previously consulted them upon it, would be our late worthy President, Thomas Jefferson, and Mr. Secretary Monroe. If more names should be deemed necessary on this occasion, I flatter myself that some others among the most respectable in our Country for Virtue & Talent, would do me the favor to support my pretensions.
        Thus much I have thought it proper to say by way of preamble, even to you, Sir, who, during a considerable series of years, have had opportunity to judge of my conduct and qualifications, both officially and in your quality of a Citizen.
        Having lately been very closely occupied in official duties, I have not attentively followed the progress of Public Business in Congress; so that it was only this afternoon that I was informed the Bill had passed for establishing Commissioners of the Navy. I am ambitious of the honor to serve my Country as one of them.
        If in pursuit of this appointment, I am so happy as to obtain your approbation, I shall indulge the hope that my future exertions in the quality I solicit, will not only secure me the flattering advantage of your good opinion, but will procure me testimonies of satisfaction from the Nation at large of which I am now but “an obscure individual.” I have the honor to be, Sir, with the highest Consideration and Respect—Your obedient Servant,
        
          Nat. Cutting.
        
      